             Case 7:19-cv-07089-KMK Document 36 Filed 01/14/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
J.L.,
                                                              Docket No.: 19-cv-07089 (KMK)
                                    Plaintiff,

                        against -                             STIPULATION AND
                                                              PROTECTIVE ORDER
BEACON CITY SCHOOL DISTRICT, et al.

                                    Defendants.
------------------------------------------------------X
        WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
 Court having found that good cause exists for the issuance of an appropriately tailored
 confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

        ORDERED that the following restrictions and procedures shall apply to the information
 and documents exchanged by the parties in connection with the pre-trial phase of this action:

         1.     Counsel for any party may designate any document or information, in whole or in
 part, as confidential if counsel determines, in good faith, that such designation is necessary to
 protect the interests of the client in information that is proprietary, a trade secret or otherwise
 sensitive non-public information. Information and documents designated by a party as confidential
 will be stamped "CONFIDENTIAL."

         2.     The Confidential Information disclosed will be held and used by the person
 receiving such information solely for use in connection with the action.

        3.      In the event a party challenges another party's designation of confidentiality,
 counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the
 challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes an
 admission by any party that Confidential Information disclosed in this case is relevant or
 admissible. Each party reserves the right to object to the use or admissibility of the Confidential
 Information.

         4.     The parties should meet and confer if any production requires a designation of "For
 Attorneys' or Experts' Eyes Only." All other documents designated as "CONFIDENTIAL" shall
 not be disclosed to any person, except:

                   a.       The requesting party and counsel, including in-house counsel;

                   b.       Employees of such counsel assigned to and necessary to assist in the
                            litigation;

                   c.        Consultants or experts assistin~ in the prosecution or defense of the matter1
                            to the extent deemed necessary by counsel; and
                                                          1
             Case 7:19-cv-07089-KMK Document 36 Filed 01/14/20 Page 2 of 4



                 d.     The Court (including the mediator, or other person having access to any
                        Confidential Information by virtue of his or her position with the Court).

        5.       Before disclosing or displaying the Confidential Information to any person, counsel
must:

                 a.     Inform the person of the confidential nature of the information or
                        documents;

                 b.     Inform the person that this Court has enjoined the use of the information or
                        documents by him/her for any purpose other than this litigation and has
                        enjoined the disclosure of the information or documents to any other
                        person; and

                c.      Require each such person to sign an agreement to be bound by this Order in
                        the form attached as Exhibit A.

        6.     The disclosure of a document or information without designating it as
"Confidential" shall not constitute a waiver of the right to designate such document or information
as Confidential Information. If so designated, the document or information shall thenceforth be
treated as Confidential Information subject to all the terms of this Stipulation and Order.

        7.   If a party inadvertently discloses Confidential Information, the party should
immediately inform the other parties and take steps necessary to remediate the inadvertent
disclosure.

        8.      Any Personally Identifying Information ("PII") (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its information.
In the event the party who received PII experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and remedy the breach.
Nothing herein shall preclude the producing party from asserting legal claims or constitute a waiver
of legal rights and defenses in the event of litigation arising out of the receiving party's failure to
appropriately protect PII from unauthorized disclosure.

        9.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information ("ESI") or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order shall
be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).
Nothing contained herein is intended to or shall serve to limit a party's right to conduct a review of
documents, ESI or information (including metadata) for relevance, responsiveness and/or
segregation of privileged and/or protected information before production.

        10.     Notwithstanding the designation of information as "Confidential" in discovery,

                                                  2
           Case 7:19-cv-07089-KMK Document 36 Filed 01/14/20 Page 3 of 4



 there is no presumption that such information shall be filed with the Court under seal. The parties
 shall follow the Court's procedures for requests for filing under seal.

         11.    At the conclusion oflitigation, Confidential Information and any copies thereof shall
 be promptly (and in no event later than 30 days after entry of final judgment no longer subject to
 further appeal) returned to the producing party or certified as destroyed, except that the parties'
 counsel shall be permitted to retain their working files on the condition that those files will remain
 protected.

        12.     Nothing herein shall preclude the parties from disclosing material designated to be
 Confidential Information if otherwise required by law or pursuant to a valid subpoena.

 SO STIPULATED AND AGREED.


Dated: New York, New York                                     Dated: White Plains, New York
       January 14, 2020                                              January 14, 2020

HACH ROSE SCIDRRIPA & CHEVERIE LLP                            SILVERMAN & ASSOCIATES
                                                                      t CU0,_     ~o( ve._'ct:·
By: /Hillary Nappi/                                           By: _ _ _ _ _ _ _ _ _ __
   Hillary Nappi                                                Gerald S. Smith
   Attorneys for Plaintiff                                      Karen C. Rudnicki
   112 Madison Avenue, 10th Floor                               Attorneys for Defendants
  New York, New York                                            445 Hamilton Avenue, Suite 1102
   Middletown, New York 10940                                   White Plains, N.Y. 10601




                                                                                J ,~   c._b
                                                               Kenneth M. Ka as
                                                               United States District Judge




                                                   3
        Case 7:19-cv-07089-KMK Document 36 Filed 01/14/20 Page 4 of 4




                                           Exhibit A


                                         Agreement


       I have been informed by counsel that certain documents or information to be disclosed
to me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled "CONFIDENTIAL" are confidential
by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:




Signed in the presence of:




(Attorney)




                                                4
